EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 1st day of December, 2004

BETWEEN:

JONES SODA COMPANY, a Washington corporation, located at 234 9th Avenue North,
Seattle, Washington 98109

(the “Employer”)

AND:

PETER VAN STOLK of 533 Harvard Avenue E., Apt. 108, Seattle, Washington 98102

(the “Employee”)

WHEREAS:



  A.   The Employee is one of the key executives of the Employer and has
experience in the area of business in which the Employer is involved;



  B.   The Employer has agreed to continue the employment of the Employee as the
Chief Executive Officer and the Employee has agreed to accept such continued
employment with the Employer in accordance with the terms of this Employment
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, the parties hereto agree as follows:

1. Employment.



  1.01   The Employer shall employ the Employee in the position of Chief
Executive Officer commencing on December 1, 2004 and continuing for a period of
time specified in Paragraph 3 herein, subject to the terms contained in said
Paragraph.

2. Duties.



  2.01   The Employee shall be employed by the Employer as Chief Executive
Officer in accordance with such duties and assignments as set out in the job
description attached hereto as Schedule “A” to this Agreement. The Employee
shall report only to the Employer’s Board of Directors, and his powers and
authority shall be superior to those of any other officer or employee. It is
contemplated that, in connection with each annual meeting of shareholders (or
action by written consent in lieu thereof) of the Employer during the term of
this Agreement, the Board will nominate the Employee for election as a member of
the Board, and the shareholders of the Employer will reelect the Employee as a
member of the Board.



  2.02   The Employee shall, at all times, excluding any periods of disability,
vacation, statutory holidays or sick leave to which the Employee is entitled,
devote such of his time, attention, knowledge and skills as is reasonably
required to diligently, competently and effectively perform his duties and,
without limiting the generality of the foregoing, carry out his obligations as
set forth in Schedule “A.”



  2.03   The Employee may serve on corporate, civic or charitable boards or
committees, deliver lectures, fulfill speaking engagements, or manage personal
investments; and Employee’s participation in and/or receipt of payment for such
activities shall not be deemed to violate this Agreement.



  2.04   The Employer shall provide the means and resources to enable the
Employee to meet his duties and, without limiting the generality of the
foregoing, carry out his obligations as set forth in Schedule “A.”



  2.05   Excluding any periods of disability, vacation, statutory holidays or
sick leave to which the Employee is entitled, the Employee shall attend to his
duties within, but not limited to, the normal business hours of the Employer,
being Monday to Friday inclusive during each week and during such additional
hours and other times as may be reasonably required as mutually agreed upon or
reasonably necessary for the Employee to fully and effectively carry out his
duties.

3. Term.



  3.01   This Agreement is for a term of THREE (3) YEARS, commencing December 1,
2004 and concluding on November 30, 2007 and thereafter this Agreement shall
remain in effect from month-to-month until new mutually agreeable terms have
been negotiated between the Employer and the Employee or until this Agreement
has been terminated in accordance with the provisions of this section.

3.02 The Employee’s employment under this Agreement may be terminated as
follows:



  (a)   at the Employee’s option if there is a breach or default of any term of
this Agreement by the Employer, and if such breach or default has not been
remedied or is not being remedied to the satisfaction of the Employee acting
reasonably, within fourteen (14) days after written notice including a detailed
description of the breach or default has been delivered by the Employee to the
Employer; or



  (b)   at the Employee’s option, at any time after the expiration of thirty
(30) days of the date on which there is a Change in Control of the Employer or
if there is a change in the Employer’s management or reporting structure;



  (i)   For the purposes of this Agreement, a Change in Control shall be deemed
to occur when:



  a.   any person (as such term is used in Rule 13d-5 under the Securities
Exchange Act (“Exchange Act”)) or group (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a subsidiary or
any employee benefit plan (or any related trust) of the Employer or a
subsidiary, becomes the beneficial owner of 15% or more of the common stock or
of securities of the Employer that are entitled to vote generally in the
election of directors of the Employer (“Voting Securities”) representing 15% or
more of the combined voting power of all voting securities of the Employer; or



  b.   a plan of liquidation of the Employer or a plan or agreement for the sale
or other disposition of all or substantially all of the assets of Employer; or



  c.   a majority of the directors elected at any annual or special general
meeting of shareholders of the Employer are not individuals nominated by the
Employer’s then incumbent Board of Directors.

(c) by the Employee, upon giving 30 days notice of resignation;



  (d)   at any time by the Employer, without notice and without payment (except
Employee’s Base Salary (as defined below) and accrued, unused vacation through
the date of termination) in lieu of notice, for cause limited to:



  (i)   fraud or dishonesty materially injurious to the Employer or any act or
omission in willful disregard of the interests of the Employer that
substantially impairs the Employer’s business;



  (ii)   conviction or a plea of guilty or no-contest by the Employee to a
felony; or



  (iii)   the material breach or default of any term of this Agreement by the
Employee if such breach or default has not been remedied or is not being
remedied to the satisfaction of a majority of the members of Employer’s Board of
Directors (following a vote of all members) acting reasonably and within sixty
(60) days after written notice including a detailed description of the breach or
default has been delivered by the Employer to the Employee; or



  (iv)   the disclosure, misappropriation, “tipping” or other unlawful
communication to any person of material nonpublic information in violation of
(1) Employee’s fiduciary duty, (2) the confidentiality obligations set forth in
Section 9.03 below, or (3) the Exchange Act (including but not limited to
Section 10(b) of the Exchange Act of 1934 and Rules 10b5-1 and 2 promulgated
thereunder); or



  (e)   by the Employer without cause, upon giving 30 days notice of
termination; or



  (f)   The Employee becoming disabled for a period exceeding 180 consecutive
days or 180 days calculated on a cumulative basis over any two year period
during the term of this Agreement; or

(g) The death of the Employee.



  3.03   If the Employee’s employment terminates pursuant to subparagraph
3.02(a) (b) or (e), then in recognition of the Employee’s significant financial
and other contributions to the Employer since the commencement of his
employment, the Employee shall receive from the Employer:



  (a)   payment in the gross amount of two hundred thousand dollars ($200,000
US), in twelve (12) equal monthly installments payable on the first day of each
month commencing with the month immediately following Employee’s date of
termination; and



  (b)   his stock option in the amount mutually agreed to pursuant to
subparagraph 4.02 herein for the year of termination. The Employee shall also
have the right to exercise any unused stock options pursuant to the Stock Option
Agreement attached hereto as Schedule “B” for the duration of the term of the
Stock Option Agreement.



  3.04   If the Employee resigns pursuant to subparagraph 3.02(c), he shall
receive his stock option in accordance with subparagraph 3.03(b) plus the his
Base Salary and accrued, unused vacation through the date of termination.



  3.05   If Employee’s employment terminates pursuant to subparagraph 3.02
(f) or (g), the Employer shall pay to the Employee’s estate or legal
representative in a lump sum an amount equal to the Employee’s Base Salary as of
the effective date of termination and accrued, unused vacation through the date
of termination, plus one additional year’s Base Salary.



  3.06   In addition to any amounts or benefits payable under this Paragraph,
Employee shall be entitled to any payments or benefits provided under the terms
of any plan, policy or programs of the Employer or as otherwise required by
applicable law.

4. Remuneration.



  4.01   The Employer shall pay to the Employee a minimum annual base salary of
One Hundred Twenty-Five Thousand Dollars ($125,000 US) (as adjusted from time to
time pursuant to this Agreement, the “Base Salary”) in bi-weekly installments
with the provision that the Base Salary will be increased, if necessary, so
that, during the first year of this Agreement, Employee’s Base Salary will be at
least 65% of the highest annual base salary paid to any employee of Employer,
and thereafter, Employee’s Base Salary will be at least 75% of the highest
annual base salary paid to any employee of Employer.



  4.02   Prior to the first day of each fiscal year of Employer during
Employee’s employment under this Agreement, the Employer and Employee shall
negotiate a Base Salary adjustment, stock option, and bonus provision, which may
increase but shall not reduce Employee’s remuneration under this Agreement.
Employee shall receive annual stock options equal to a minimum of four (4) times
the total number of options granted to the Employer’s outside directors;
provided, however, that nothing in this Section 4.02 shall limit Employer’s
discretion to award additional stock options in its sole discretion. Any
mutually agreed Base Salary increase shall replace the minimum salary amounts
contained in subparagraph 4.01 without changing the meaning of any of the other
provisions of this Agreement. In determining an appropriate salary increase,
consideration shall be given to the Employee’s performance in the previous year
and his salary level in comparison to that of other senior executive employees.



  4.03   The Employer shall pay for and provide the Employee with the following
benefit plans:



  (a)   Full medical and dental coverage as accorded any other senior executive
employee.



  (b)   Disability insurance with a waiting period not to exceed ninety
(90) days and with monthly benefits not less than six thousand five hundred
dollars ($6,500).

(c) Annual executive physical examination.



  (d)   All other retirement, savings, incentive, and/or benefit plans and
programs granted from time to time to any other senior executive.



  4.04   Employee hereby authorizes the Employer to deduct from the Employee’s
salary all deductions required by law to be made by the Employer.



  4.05   Employer shall furnish the Employee with an automobile, of a price and
class similar to that currently used by the Employee, to be used by the Employee
in the performance of his duties under this Agreement, and the Employer shall
pay Six Hundred Dollars ($600.00 U.S.) per month for the leasing, fuel and
maintenance expenses of the automobile.



  4.06   Employer shall provide, at no expense to the Employee, a term life
insurance policy in the amount of $1.5 Million (US Dollars) on the life of the
Employee and payable to the Employee’s designated beneficiary.



  4.07   If it is determined that any payment to the Employee pursuant to this
Agreement or any other payment or benefit from the Employer, any affiliate or
shareholder of the Employer or any other person would be subject to the excise
tax imposed by Section 4999 of the Code or any similar tax payable under any
United States federal, state, local or other law, then the Employee shall
receive a tax gross-up payment with respect to all such excise taxes and similar
taxes.

5. Holidays.



  5.01   The Employee shall be entitled to payment of statutory holidays and
four (4) weeks of annual vacation.

6. Expenses.



  6.01   The Employer shall provide compensation for expenses actually and
properly incurred by the Employee in connection with his duties under this
Agreement including, but not limited to:



  (a)   reimbursement for all actual travel expenses within two (2) weeks of
submitting an expense claim by the Employee;



  (b)   any other costs of expenses to the Employee, as from time to time may be
mutually agreed upon.

7. Bonuses and Salary Adjustment.



  7.01   In addition to the Base Salary, the Employee will receive an annual
bonus (the “Annual Bonus”) in an amount to be determined by agreement of
Employer and Employee pursuant to this Paragraph 7.01. Not later than sixty
(60) days prior to the end of the Employer’s fiscal year, Employee shall propose
to Employer a bonus for the following fiscal year tied to objective performance
criteria for Employer during such fiscal year. Employer and Employee will
negotiate in good faith to arrive at an agreed upon bonus (the “Annual Bonus”).
In the event Employer and Employee cannot agree upon the amount of the Annual
Bonus, each side will submit a single proposal to a neutral third party selected
by Employer and Employee, and the third party will pick either the Employer
proposal or the Employee proposal in a “baseball arbitration” format. The
Employer shall pay the fees of the neutral third party.



  7.02   At the same time and following the same procedures as set forth in
Section 7.01 above, and consistent with the provisions of Sections 4.01 and
4.02, Employer and Employee shall negotiate on an annual basis an adjustment to
the Employee’s Base Salary.



  7.03   The amount of the Annual Bonus and adjusted Base Salary for any given
fiscal year is to be determined not later than the last day of the immediately
preceding fiscal year of the Employer. If (i) Employer fails to determine or
submit to a neutral third party for determination the Annual Bonus pursuant to
Section 7.01 within such period, and (ii) Employer has positive retained
earnings as of the last day of the applicable fiscal year, then in such event
Employee shall be paid as his Annual Bonus an amount equal to fifty percent
(50%) of the Base Salary paid to Employee during the applicable fiscal year.



  7.03   Unless otherwise mutually agreed between the Employee and the Employer,
such bonuses will be paid 50% in cash and 50% by the issuance of common shares
in the capital of the Employer.

8. Insurance/Indemnification.



  8.01   Insurance. The Employer shall use reasonable efforts to provide the
Employee with director’s and officer’s liability insurance appropriate to the
nature of his responsibilities under this Agreement, provided that the Employer
is able to obtain such insurance coverage for all of its directors and officers
at a reasonable cost, as determined by the board of directors in its sole
discretion.



  8.02   Indemnification. The Employer shall defend, indemnify and hold Employee
harmless from any and all liabilities, obligations, claims or expenses which
arise in connection with or as a result of Employee’s service as an officer or
employee of Employer to the fullest extent allowed by law.

9. Restrictive Covenants.

9.01 Non-Competition.



  (a)   During the term of this Agreement and for the twelve (12) months
following the termination or expiration of this Agreement, the Employee shall
not:

(i) own or have any interest directly in;



  (ii)   act as an officer, director, agent, employee or consultant of; or



  (iii)   assist in any way or in any capacity, any person, firm, association,
partnership, corporation or other entity which is

a business that competes with the business then engaged in by the Employer (the
“Competitive Entity”).



  (b)   The restriction set out in subparagraph 9.01(a) above shall not apply to
the Employee’s ownership of less than ten percent (10%) of the publicly traded
securities of any Competitive Entity.



  (c)   The Employee acknowledges that the restrictions contained in this
Section 9.01 are reasonable; however, in the event that any court should
determine that any of the restrictive covenants contained herein are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.

9.02 Delivery of Records.



  (a)   Upon the termination of the Employee’s employment with the Employer, the
Employee will deliver to the Employer all books, records, lists, brochures and
other property belonging to the Employer or developed in connection with the
business of the Employer.

9.03 Confidentiality.



  (a)   The term “Confidential Information” means any and all information
concerning the business of the Employer which the Employee may receive or
develop as a result of his employment. All documents, procedures, policies,
programs, reports, plans, proposals, technical information, know-how, systems
and other information unique to the Employer, its customers or principals,
received or developed by the Employee are the property of the Employer or
parties for whom the Employer acts as agent or who are customers of the
Employer, as the case may be and are strictly confidential to the Employer
and/or such parties. The Employee shall not make any unauthorized disclosure or
use of and shall use his best efforts to prevent publication or disclosure or
use of such Confidential Information.



  (b)   The Employee acknowledges that any unauthorized disclosure or use of
such Confidential Information by the Employee may result in material damage to
the Employer and consents to the issuance of an injunction or other equitable
remedy to prohibit, prevent or enjoin unauthorized disclosure or use of
Confidential Information by the Employee.

(c) Except as authorized by the Employer, the Employee will not:



  (i)   duplicate, transfer or disclose nor allow any other person to duplicate,
transfer or disclose any of the Employer’s Confidential Information;



  (ii)   use the Employer’s Confidential Information without the prior written
consent of the Employer; or



  (iii)   incorporate, in whole or in part, within any domestic or foreign
patent application any proprietary or Confidential Information disclosed by the
Employer



  (d)   The Employee will safeguard all Confidential Information at all times so
that it is not exposed to or used by unauthorized persons, and will exercise at
least the same degree of care used to protect the Employee’s own Confidential
Information.



  (e)   The restrictive obligations set forth above shall not apply to the
disclosure or use of any information which:



  (i)   is or later becomes publicly known under circumstances involving no
breach of this Agreement by Employee;



  (ii)   is already known to the Employee at the time of receipt of the
Confidential Information;



  (iii)   is lawfully made available to the Employee by a third party; or



  (iv)   is independently developed by an employee of the Employee who has not
been privy to the Confidential Information provided by the Employer; or



  (v)   Pursuant to Washington law, these restrictions shall not apply to any
invention (a) for which no equipment, supplies, facilities or trade secret
information of the Employer was used, and (b) which was developed entirely on
Employee’s own time, and (c) which neither relates to the Employer’s business or
to the Employer’s demonstrably anticipated research or development, nor results
from any work performed by the Employee for the Employer.



  (f)   If the Employee contends that any information described in
Section 9.03(a) above and disclosed to him by the Employer is in the public
domain or was in the possession of the Employee prior to such disclosure and not
under an obligation of confidence, the Employee will, within ten (10) days of
receipt by the Employee of such information give written notice of such
contention of the Employee, which written notice shall include a complete
identification of the information in question and any derivation thereof,
including particulars of any contract or other writing in which the Employee or
any other person has made use of such concept or information. If the Employee
has not within ten (10) days of receipt by the Employee of such information
given such written notice to the Employer, then it shall be conclusively
presumed that all such information communicated by the Employer to the Employee
originated with the Employer and constitutes secret and Confidential Information
and know-how.



  (g)   The Employee hereby certifies that he has not brought and will not bring
with the Employee to the Employer or use while performing his employment duties
for the Employer any materials, documents, or intellectual property of a former
employer of the Employee which are not generally available to the public except
to the extent that such former employer has granted Employer a license to use
such materials or documents (or their contents), or such intellectual property.
The Employee understands that while employed by the Employer, the Employee is
not to breach any obligation of confidence or duty and the Employee agrees that
he will fulfill all such obligation during his employment with the Employer.



  (h)   No patent rights or licenses are granted by this Agreement and patent
rights or licenses now or developed during the term of this Agreement are the
property of the Employer. The disclosure of Confidential Information under this
Agreement shall not result in any obligation for either party to grant any
rights in its patent rights or Confidential Information, and no other
obligations of any kind are assumed by or implied against either party, except
for those stated in this Agreement



  (i)   The provisions of Section 8.0 shall survive the termination of this
Agreement.

10. Governing Law.



  10.01   This Agreement shall be construed in accordance with and governed by
the laws of the State of Washington and any action shall be brought in King
County, Washington.

11. Entire Agreement.



  11.01   This Agreement and Stock Option Agreement between Employer and
Employee constitute the entire agreement between the parties and there are no
written or oral inducements, promises or agreements except as contained in these
agreements.



  11.02   Any notice required to be given under this Agreement is deemed to have
been sufficiently given if mailed by prepaid registered mail or delivered at the
address of the other party set out above, or at such other address as the other
party may from time to time direct, in writing, and that notice shall be deemed
to have been received, if mailed seventy-two (72) hours after the time of
mailing, and if delivered, upon the date delivered. If normal mail service is
interrupted by strike, slowdown, force majeure or other cause, a notice sent by
the impaired means of communication will not be deemed to be received until
actually received, and the party sending the notice shall utilize any other
services which have not been interrupted or shall deliver such notice in order
to ensure prompt receipt thereof.



  11.03   Should there be disagreement or a dispute between the parties with
respect to this Agreement or the interpretation hereof, the disagreement or
dispute shall be referred to a single arbitrator selected by agreement of the
parties. If the parties are unable to agree upon an arbitrator, then a single
arbitrator will be selected by the Presiding Judge for the Superior Court of
King County. The arbitrator shall, in his or her reasonable discretion, define
the scope of discovery, motions, the arbitration hearing, and other aspects of
the arbitration. The arbitration shall be at the expense of the Employer, and
the determination of that arbitrator shall be final and binding upon the
parties.

12. Interpretation.



  12.01   The paragraph headings appearing in this Agreement have been inserted
as a matter of convenience and for reference only and in no way defined, limited
or enlarge the scope of meaning of this Agreement.



  12.02   Wherever the feminine is used in this Agreement the same shall be
deemed to include the masculine where the context so requires.

13. Inurement.



  13.01   This Agreement shall enure to the benefit of and be binding upon the
parties and their respective heirs, executors, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have set their hands this day and year
first above written.

     
EMPLOYER:
  EMPLOYEE:
 
   
JONES SODA CO.
 

 
   
 
  /s/ Peter van Stolk
 
   
By: /s/ Mick Fleming
  PETER VAN STOLK


 
 


Its: Chairman of the Compensation Committee

